Citation Nr: 1425859	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  07-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus, type II. 

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976 and from October 1990 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas (RO). 

The issues of entitlement to service connection for a left knee disorder and entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and there is no competent evidence of record establishing that he was exposed to any herbicides, to include Agent Orange, during active service.  

2. The competent evidence of record does not show that the Veteran's current diabetes mellitus, type II, was incurred in or caused by his active service. 

3. The competent evidence of record does not show that the Veteran's peripheral neuropathy of the bilateral lower extremities was incurred in or caused by his active service, to include as due to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, and is not presumed to have been incurred in service, to include inservice exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service, to include as due to or the result of inservice exposure to herbicide agents, or a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's April 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided an opportunity to testify before the Board.  In this regard, the Board also finds that there has been substantial compliance with its September 2013 remand, as the Veteran was provided an opportunity to testify before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Although VA did not provide the Veteran with a medical examination with regard to his claims, none was required in this case because, as discussed below, the evidence does not confirm inservice exposure to herbicide agents and there is no evidence suggesting a link between the Veteran's diabetes mellitus, type II and his active duty service.  Additionally, there is no evidence relating the Veteran's bilateral peripheral neuropathy of the lower extremities to active service or a service-connected disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, VA examinations were not warranted in this case.  

There is no indication of record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for chronic disorders, such as diabetes mellitus when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  

Diabetes Mellitus, Type II

The Veteran believes that his current diabetes mellitus, type II, is the result of inservice exposure to herbicide agents.  During a January 2014 hearing before the Board, the Veteran reported that he was exposed to herbicide agents in the Republic of Vietnam, during the Vietnam Era.  Specifically, he testified that prior to Christmas in approximately 1975 he was stationed in Neoe, Hawaii at the Marine Corp base with the Charlie Company, 3rd Marines.  He stated that at such time, his entire battalion was flown to Okinawa by a 747 plane for a training exercise.  The Veteran indicated that from Okinawa he was flown in a helicopter for two days, then propelled from the helicopter, and landed in where he believed to be Vietnam.  Thereafter, he asserted that the helicopter ride from Okinawa to Vietnam was about an hour or two.  The Veteran stated that he was in Vietnam for about two to three weeks, where he ran reconnaissance patrols, and was exposed to herbicide agents at such time.  He indicated that he never fired his weapon, nor did he see the enemy or ever take fire.  He further stated that he did not know anyone who got injured.  The Veteran reported that after two or three weeks, he was picked up by a helicopter.      

VA law and regulations provide that if a veteran was exposed to an herbicide  agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 3.309(e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's service treatment records for his first period of active service are silent as to any complaints, treatment or diagnoses related to diabetes mellitus, type II.  

Post-service treatment records include April 2006 VA outpatient treatment records that indicate diagnoses of diabetes mellitus, type II.  Subsequent VA treatment records dated in 2008 through 2012 note ongoing treatment for diabetes mellitus, type II. 

The Veteran's service treatment records are negative for any indication that he had in-country service in Vietnam, or that he was otherwise exposed to herbicide agents.  
The Veteran's Form DD-214 shows that he had foreign and/or sea service for one year and six months.  Service personnel records show that the Veteran served as a rifleman with "'B' Company, 1st Bn 3d Mar, 1st Mar Bde" from January 1975 to February 1975 and with "'Co C, 1st Bn, 3rd Mar, 1st Mar Bde, FMF" from February 1975 through the duration of his service.  In March 1975 it appears the unit was redesignated as "Charlie Company BLT 1/3 1st Mar Bde FMF", FPO San Francisco 96602 in April 1975 under the authority of CMC MSG 1922312.  In May 1975, the unit was redesignated as "Charlie Company 1st Bn, 3d Mar, 1st Mar Bde FMF, FPO San Francisco 96602 under the authority of CG, 3d Mar Div message 062355Z. However, the Form DD-214 and service personnel records do not specify the location of Veteran's service during this time.  In addition, the Form DD-214 indicates that the Veteran did not receive any medals for his claimed service in Vietnam. 

In January 2008, the RO attempted to determine through the National Personnel Records Center (NPRC) whether the Veteran was in-country in Vietnam during the Vietnam Era, and whether he received any hazardous duty pay along with dates and locations for such pay.  Subsequent responses dated in 2008 were negative.  

In February 2012, the RO requested the National Archives Records Administration (NARA) to verify the location of the Veteran's battalion in 1975, to include any temporary duty.  In March 2012, NARA provided copies of the command chronologies for the 1st Battalion, 3rd Marines dated from January to December 1975.  The narrative summaries of the Unit's 1975 command chronologies demonstrate that preparations and the deployment of a Provisional Rifle Platoon for training in Alaska was ongoing during March and April.  In mid-April, before the scheduled evacuation exercise, the Battalion received a mission from Command General, FMF Pacific to deploy as an Air Contingency BLT in support of operation Frequent Wind.  Later that same month, the Battalion departed by aircraft to Okinawa.  After two weeks in Okinawa, the Battalion returned by amphibious shipping to Hawaii, arriving in late May.  In July, a squad of Marines from Company C competed in and won the Third Marine's Rifle Squad Competition.  During August through September, the squad traveled to Quantico and won first place overall in the competition.  In late August, the Battalion and standard attachments commenced movement to Pohakuloa.  The development was divided into two phases, to include live fire training exercises and field exercises.  These exercises involved infantry and heli-bourne assaults on designated objectives.  

In April 2012, the RO requested the Defense Finance and Accounting Services (DFAS) to provide documentation showing that the Veteran received hazardous duty pay for service in Vietnam.  Later that same month, DFAS provided the Veteran's pay records for 1974 and 1975; however, the records do not indicate that the Veteran received hazardous duty pay for service in Vietnam.   

In April 2012, the RO made a formal finding documenting the lack of corroboration of the Veteran's claimed exposure to herbicide agents in Vietnam.  The memorandum detailed the above steps taken to corroborate the Veteran's claim.  After a thorough review of the command chronology, the RO stated that it was clear that the Veteran's unit participated in intensive field exercises and was placed on alert for possible participation in Operation Frequent Wind within the time period contended; however, the RO concluded that there was no indication that any element of the 1st Battalion, 3rd Marines was ultimately deployed to Vietnam.  

Upon review of the evidence of record, the Board finds that the evidence does not to establish a presumption of herbicide exposure because there is no evidence substantiating the Veteran's contentions that he had in-country service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (upholding VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See also 38 C.F.R. § 3.313 (2013).

Thus, the Veteran is not presumed to have been exposed to herbicides during active duty service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  Accordingly, service connection for diabetes mellitus, type II, on a presumptive basis is not warranted.  38 C.F.R. 
§ 3.309(e).

Service connection may also be awarded if the evidence of record demonstrates that the Veteran's current diabetes mellitus, type II, is directly related to his active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, there is no competent medical evidence of record to suggest that the diabetes mellitus, type II, is directly related to the Veteran's periods of active service.  In this regard, there is nothing in the Veteran's service treatment records that would indicate that diabetes mellitus, type II, began during service or during the presumptive one-year period following service, and there is no evidence relating the Veteran's current diabetes mellitus, type II, directly to service.

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  In the absence of competent evidence of a diabetes mellitus, type II disorder in service, or competent and probative evidence of a nexus between the Veteran's current diabetes mellitus, type II disorder and in-service duties, service connection is not warranted on a direct basis for the Veteran's current diabetes mellitus, type II disorder. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for diabetes mellitus, type II, is not warranted.

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that his current peripheral neuropathy of the bilateral lower extremities is due to his diabetes mellitus, type II disorder. 

Although the Veteran does not content that such disorder began during or is related to his periods of active service, the Veteran's service treatment records for his first period of active service and available records for his second period of active service are negative for complaints, treatment, or a diagnosis of peripheral neuropathy of the lower extremities.  

Post-service VA outpatient treatment records include a record dated in July 2008 that notes a diagnosis of bilateral lower peripheral neuropathy, to include loss of sensation on examination.  

Upon review of the evidence of record, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities is not warranted on a direct or secondary basis.  The evidence of record reflects a current diagnosis of peripheral neuropathy of the bilateral lower extremities.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  The Veteran's service treatment records are negative for any complaints, treatment, or a diagnosis of peripheral neuropathy of the lower extremities.   

In addition, the evidence of record does not support a nexus between the Veteran's current peripheral neuropathy of the bilateral lower extremities and his periods of active duty service or a service-connected disorder.  In this regard, the aforementioned VA outpatient treatment record notes a diagnosis of peripheral neuropathy of the bilateral lower extremities, as well as treatment for such and indicates a possible association between the disorder and the Veteran's current diabetes mellitus, type II.  However, as discussed above, service connection is not warranted for diabetes mellitus, type II; therefore, service connection for peripheral neuropathy as secondary to diabetes mellitus, type II, is not warranted.  Moreover, there is no evidence of record that addresses the etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities other than the notations suggesting that such disorder is related to the Veteran's diabetes mellitus, type II. 

Moreover, there is no medical or lay evidence of record demonstrating continuity of symptomatology for peripheral neuropathy of the bilateral lower extremities since discharge from either period of active service.  Thus, the Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of peripheral neuropathy of the bilateral lower extremities continuously since his service discharge.  

The Board has also considered whether the Veteran's peripheral neuropathy of the bilateral lower extremities was caused by exposure to herbicide agents during service.  In that regard, the Board notes that acute and subacute peripheral neuropathy are disorders for which presumptive service connection based on exposure to Agent Orange is warranted.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Nevertheless, as discussed above, the Veteran is not presumed to have been exposed to herbicide agents during his first period of active duty service.  Accordingly, service connection for peripheral neuropathy based on exposure to herbicide agents is not warranted.

As there is no evidence of peripheral neuropathy of the bilateral lower extremities during active service, and because there is no competent evidence providing a nexus between active service or a service-connected disorder, and because the Veteran is not presumed to have been exposed to herbicide agents during service, service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied. 

Service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus, type II, is denied. 




REMAND

The Veteran contends that his current left knee disorder is due to his first period of active service, or in the alternative, to the service-connected right knee disorder.  

In this regard, the Veteran's June 1974 induction physical examination shows the Veteran reported left knee pain when running as a result of a football injury.  The report of medical examination notes the examiner's comment that the Veteran had left knee pain if he runs; however, the report is negative for a diagnosis of a left knee disorder, as the examiner concluded that such is "not considered disabling."  See 38 U.S.C.A. § 1111 (West 2002).  The service treatment records, as well as the July 1976 separation physical examination are negative for complaints or a diagnosis of a left knee disorder.  Regarding the Veteran's second period of active service, the available service treatment records for such time are negative for complaints or a diagnosis of a left knee disorder.   

The Veteran underwent a VA examination in August 2010.  Upon review of the claims file, the examiner diagnosed left knee osteoarthritis with a history of patellofemoral pain syndrome.  The examiner opined that the left knee disorder was "less likely as not" caused by or a result of the service-connected right knee disorder.  In providing this opinion, the examiner noted that the June 1974 induction physical examination shows the Veteran reported left knee pain when running, as a result of a football injury.  The examiner concluded that the Veteran's left knee disorder predated the service-connected right knee disorder, and was not caused by the right knee disorder.  In a May 2011 addendum, the examiner indicated that could not opine as to whether the Veteran's left knee disorder was aggravated to a degree beyond the nature progression of the disease, without resorting to speculation.  In a November 2011 addendum, the examiner indicated that the Veteran had sufficient continuing physical stress following his pre-service left knee injury as a result of his service.  

The Board finds the August 2010, May 2011, and November 2011 VA opinions inadequate for rating purposes.  In August 2010, the VA examiner provided a negative opinion with respect to whether the Veteran's current left knee osteoarthritis was caused or aggravated by the service-connected right knee disorder; however, the Board finds the rationale for such opinion inadequate.  Specifically, the examiner based his opinion on a finding that the Veteran had a preexisting left knee disorder upon induction into service.  Similarly, in the May 2011 and November 2011 addendums, the examiner addressed the left knee disorder in the context of aggravation of a preexisting disability.  However, as noted above, upon induction into service the examiner found the Veteran's left knee was  "not considered disabling."  See 38 U.S.C.A. § 1111.  Thus, the Veteran is presumed sound upon entry into service.  Accordingly, another VA examination and opinion are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the service-connected right knee disorder, subsequent to the most recent August 2010 VA examination, the Veteran, in a January 2014 hearing before the Board, asserted that he experienced instability of his right knee, to include occasion falls when his knee gave out.  He further asserted that he was provided a knee brace to address this symptom.  

In this regard, the record reflects that the Veteran was provided a brace for his right knee.  Moreover, the Board finds that such testimony suggests that the Veteran's right knee disorder may have increased in severity since the aforementioned VA examination.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, as the Veteran receives ongoing treatment from the VA Medical Center in Austin, Texas, the RO must also obtain VA outpatient treatment records from such facility from April 2012 to the present.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include records from the VA Medical Center in Austin, Texas, dated from April 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed left knee disorder is related to his military service or his service-connected right knee disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings should be reported in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left knee disorder is related to the Veteran's active military service.  The examiner must also state whether any currently or previously diagnosed left knee disorder, is due to or aggravated to any degree by the Veteran's service-connected right knee disorder. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected right knee disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected right knee disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder. The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


